Title: William W. Hening to Thomas Jefferson, 8 July 1809
From: Hening, William Waller
To: Jefferson, Thomas


          Dear Sir,  Richmond, 8th July 1809
           I have lately received a letter from Judge Tucker, inclosing an extract from a gentleman in Salem (Mass.) who is collecting materials for a history of printing in America, from its first introduction.—The writer suggests, that at one period, the publication of News-papers, in Virginia, was either discouraged or totally prohibited; and the object of Judge Tucker’s enquiry of me is, to know, whether any of the old statutes in my possession will throw any light on the subject.
           I have progressed, in printing the Statutes at Large, as far as the March session 1657–8, and have discovered nothing on that subject.—I have also examined the MSS. in my possession to the year 1699, with as little success. Not having time to enter into a minute examination of this subject, and having nothing to guide me to any particular period, I must request the favour of you to answer the enquiry.—Your superior knowledge of our early history, and your devotion to the cause of literature, induce me to ask this favour.
          The publication of the statutes at large, will unfold a volume of history, hitherto unexplored.—I have already discovered that may many of the most important incidents are totally misunderstood by all our historians—They have, indeed, from a want of access to original documents, servilely copied from English historians; and such was their disposition to disguise the injuries and oppressions of the mother country towards the colonies, that the truth was seldom told.
          In one of the old statutes for regulating the coins of the colony, I discovered two species mentioned, the value and quality of which I could not ascertain; nor could I derive any information from any source, respecting them.—They were called “Roanoake” and “Wompompeeke.”—If you could favour me with any information on this head, I might take a fit opportunity, in a note to some of the subsequent acts, to introduce it.
          The Second volume of Hening & Munford’s Reports, has been just published.—You have been furnished with the 1st & 2nd Nos only of the first Volume.—On returning them, I would send you the two volumes complete, executed in a very handsome style.—
          As soon as the gentlemen appointed for that purpose shall have compared the printed laws with the MS., I will return at least three of your volumes; which have been transcribed, and the matter printed.—They contain some valuable State papers, which may be useful to some future historian.—After the year 1699, (to which date my collection is complete,) I shall have to trouble you for a further supply of Sessions Acts.
          I am respectfy YrsWm: W: Hening
        